Hall, Presiding Judge.
The Supreme Court of Georgia upon writ of certiorari has reversed this court’s judgment rendered November 17, 1970. See 123 Ga. App. 105 (179 SE2d 566), and 227 Ga. 722 (182 SE2d 761). This court must now consider *341enumerations of error which it found unnecessary to rule upon in its previous opinion. Defendants contend the trial court erred in charging the doctrine of res ipsa loquitur. As the Supreme Court has held there was direct evidence of a defect in the bottle when it left the defendant’s hands, the charge on res ipsa loquitur was error. Minkovitz v. Fine, 67 Ga. App. 176 (19 SE2d 561). See Lawler v. Life Ins. Co. of Ga., 91 Ga. App. 443 (85 SE2d 814). It is unnecessary to consider certain other enumerations since the errors are unlikely to occur again upon a new trial.
Decided July 16, 1971
Rehearing denied July 28, 1971
Fulcher, Fulcher, Hagler, Harper & Reed, E. D. Fulcher, N. William Pettys, Jr., for appellants.
Congdon & Williams, W. Barry Williams, for appellee.

Judgment reversed.


Deen and Evans, JJ., concur.